 


 HR 6184 ENR: America’s Beautiful National Parks Quarter Dollar Coin Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6184 
 
AN ACT 
To provide for a program for circulating quarter dollar coins that are emblematic of a national park or other national site in each State, the District of Columbia, and each territory of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the America’s Beautiful National Parks Quarter Dollar Coin Act of 2008.  
INational site quarter dollars 
101.FindingsThe Congress finds as follows: 
(1)Yellowstone National Park was established by an Act signed by President Ulysses S. Grant on March 1, 1872, as the Nation's first national park.  
(2)The summer and autumn of 1890 saw the establishment of a number of national sites: 
(A)August 19: Chickamauga and Chattanooga established as national military parks in Georgia and Tennessee.  
(B)August 30: Antietam established as a national battlefield site in Maryland.  
(C)September 25: Sequoia National Park established in California.  
(D)September 27: Rock Creek Park established in the District of Columbia.  
(E)October 1: General Grant National Park established in California (and subsequently incorporated in Kings Canyon National Park).  
(F)October 1: Yosemite National Park established in California.  
(3)Theodore Roosevelt was this nation's 26th President and is considered by many to be our Conservationist President.  
(4)As a frequent visitor to the West, Theodore Roosevelt witnessed the virtual destruction of some big game species and the overgrazing that destroyed the grasslands and with them the habitats for small mammals and songbirds and conservation increasingly became one of his major concerns.  
(5)When he became President in 1901, Roosevelt pursued this interest in conservation by establishing the first 51 Bird Reserves, 4 Game Preserves, and 150 National Forests.  
(6)He also established the United States Forest Service, signed into law the creation of 5 National Parks, and signed the Act for the Preservation of American Antiquities in 1906 under which he proclaimed 18 national monuments.  
(7)Approximately 230,000,000 acres of area within the United States was placed under public protection by Theodore Roosevelt.  
(8)Theodore Roosevelt said that nothing short of defending this country in wartime compares in importance with the great central task of leaving this land even a better land for our descendants than it is for us.  
(9)The National Park Service was created by an Act signed by President Woodrow Wilson on August 25, 1916.  
(10)The National Park System comprises 391 areas covering more than 84,000,000 acres in every State (except Delaware), the District of Columbia, American Samoa, Guam, Puerto Rico, and the Virgin Islands.  
(11)The sites or areas within the National Park System vary widely in size and type from vast natural wilderness to birthplaces of Presidents to world heritage archaeology sites to an African burial ground memorial in Manhattan and include national parks, monuments, battlefields, military parks, historical parks, historic sites, lakeshores, seashores, recreation areas, scenic rivers and trails, and the White House.  
(12)In addition to the sites within the National Park System, the United States has placed numerous other types of sites under various forms of conservancy, such as the national forests and sites within the National Wildlife Refuge System and on the National Register of Historic Places.  
102.Issuance of redesigned quarter dollars emblematic of national parks or other national sites in each State, the District of Columbia, and each territorySection 5112 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(t)Redesign and issuance of quarter dollars emblematic of national sites in each State, the District of Columbia, and each territory 
(1)Redesign beginning upon completion of prior program 
(A)In generalNotwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2), quarter dollars issued beginning in 2010 shall have designs on the reverse selected in accordance with this subsection which are emblematic of the national sites in the States, the District of Columbia and the territories of the United States.  
(B)Flexibility with regard to placement of inscriptionsNotwithstanding subsection (d)(1), the Secretary may select a design for quarter dollars referred to in subparagraph (A) in which— 
(i)the inscription described in the second sentence of subsection (d)(1) appears on the reverse side of any such quarter dollars; and  
(ii)any inscription described in the third sentence of subsection (d)(1) or the designation of the value of the coin appears on the obverse side of any such quarter dollars.  
(C)Inclusion of District of Columbia, and territoriesFor purposes of this subsection, the term State has the same meaning as in section 3(a)(3) of the Federal Deposit Insurance Act.  
(2)Single site in each stateThe design on the reverse side of each quarter dollar issued during the period of issuance under this subsection shall be emblematic of 1 national site in each State.  
(3)Selection of site and design 
(A)Site 
(i)In generalThe selection of a national park or other national site in each State to be honored with a coin under this subsection shall be made by the Secretary of the Treasury, after consultation with the Secretary of the Interior and the governor or other chief executive of each State with respect to which a coin is to be issued under this subsection, and after giving full and thoughtful consideration to national sites that are not under the jurisdiction of the Secretary of the Interior so that the national site chosen for each State shall be the most appropriate in terms of natural or historic significance.  
(ii)TimingThe selection process under clause (i) shall be completed before the end of the 270-day period beginning on the date of the enactment of the America’s Beautiful National Parks Quarter Dollar Coin Act of 2008.  
(B)DesignEach of the designs required under this subsection for quarter dollars shall be— 
(i)selected by the Secretary after consultation with— 
(I)the Secretary of the Interior; and  
(II)the Commission of Fine Arts; and  
(ii)reviewed by the Citizens Coinage Advisory Committee.  
(C)Selection and approval processRecommendations for site selections and designs for quarter dollars may be submitted in accordance with the site and design selection and approval process developed by the Secretary in the sole discretion of the Secretary.  
(D)Participation in designThe Secretary may include participation by officials of the State, artists from the State, engravers of the United States Mint, and members of the general public.  
(E)StandardsBecause it is important that the Nation's coinage and currency bear dignified designs of which the citizens of the United States can be proud, the Secretary shall not select any frivolous or inappropriate design for any quarter dollar minted under this subsection.  
(F)Prohibition on certain representationsNo head and shoulders portrait or bust of any person, living or dead, no portrait of a living person, and no outline or map of a State may be included in the design on the reverse of any quarter dollar under this subsection.  
(4)Issuance of coins 
(A)Order of issuanceThe quarter dollar coins issued under this subsection bearing designs of national sites shall be issued in the order in which the sites selected under paragraph (3) were first established as a national site.  
(B)Rate of issuanceThe quarter dollar coins bearing designs of national sites under this subsection shall be issued at the rate of 5 new designs during each year of the period of issuance under this subsection.  
(C)Number of each of 5 coin designs in each yearOf the quarter dollar coins issued during each year of the period of issuance, the Secretary of the Treasury shall prescribe, on the basis of such factors as the Secretary determines to be appropriate, the number of quarter dollars which shall be issued with each of the designs selected for such year.  
(5)Treatment as numismatic itemsFor purposes of sections 5134 and 5136, all coins minted under this subsection shall be considered to be numismatic items.  
(6)Issuance 
(A)Quality of coinsThe Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (3) in uncirculated and proof qualities as the Secretary determines to be appropriate.  
(B)Silver coinsNotwithstanding subsection (b), the Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (3) as the Secretary determines to be appropriate, with a content of 90 percent silver and 10 percent copper.  
(7)Period of issuance 
(A)In generalSubject to paragraph (2), the program established under this subsection shall continue in effect until a national site in each State has been honored.  
(B)Second round at discretion of secretary 
(i)DeterminationThe Secretary may make a determination before the end of the 9-year period beginning when the first quarter dollar is issued under this subsection to continue the period of issuance until a second national site in each State, the District of Columbia, and each territory referred to in this subsection has been honored with a design on a quarter dollar.  
(ii)Notice and reportWithin 30 days after making a determination under clause (i), the Secretary shall submit a written report on such determination to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.  
(iii)Applicability of provisionsIf the Secretary makes a determination under clause (i), the provisions of this subsection applicable to site and design selection and approval, the order, timing, and conditions of issuance shall apply in like manner as the initial issuance of quarter dollars under this subsection, except that the issuance of quarter dollars pursuant to such determination bearing the first design shall commence in order immediately following the last issuance of quarter dollars under the first round.  
(iv)Continuation until all states are honoredIf the Secretary makes a determination under clause (i), the program under this subsection shall continue until a second site in each State has been so honored.  
(8)Designs after end of programUpon the completion of the coin program under this subsection, the design on— 
(A)the obverse of the quarter dollar shall revert to the same design containing an image of President Washington in effect for the quarter dollar before the institution of the 50-State quarter dollar program; and  
(B)notwithstanding the fourth sentence of subsection (d)(1), the reverse of the quarter dollar shall contain an image of General Washington crossing the Delaware River prior to the Battle of Trenton.  
(9)National siteFor purposes of this subsection, the term national site means any site under the supervision, management, or conservancy of the National Park Service, the United States Forest Service, the United States Fish and Wildlife Service, or any similar department or agency of the Federal Government, including any national park, national monument, national battlefield, national military park, national historical park, national historic site, national lakeshore, seashore, recreation area, parkway, scenic river, or trail and any site in the National Wildlife Refuge System.  
(10)Application in event of independenceIf any territory becomes independent or otherwise ceases to be a territory or possession of the United States before quarter dollars bearing designs which are emblematic of such territory are minted pursuant to this subsection, this subsection shall cease to apply with respect to such territory. .  
IIBullion Investment Products 
201.Silver bullion coinSection 5112 of title 31, United States Code, is amended by inserting after subsection (t) (as added by title I of this Act) the following new subsection: 
 
(u)Silver bullion investment product 
(1)In generalThe Secretary shall strike and make available for sale such number of bullion coins as the Secretary determines to be appropriate that are exact duplicates of the quarter dollars issued under subsection (t), each of which shall— 
(A)have a diameter of 3.0 inches and weigh 5.0 ounces;  
(B)contain .999 fine silver;  
(C)have incused into the edge the fineness and weight of the bullion coin;  
(D)bear an inscription of the denomination of such coin, which shall be quarter dollar; and  
(E)not be minted or issued by the United States Mint as so-called fractional bullion coins or in any size other than the size described in paragraph (A).  
(2)Availability for saleBullion coins minted under paragraph (1)— 
(A)shall become available for sale no sooner than the first day of the calendar year in which the circulating quarter dollar of which such bullion coin is a duplicate is issued; and  
(B)may only be available for sale during the year in which such circulating quarter dollar is issued.  
(3)Distribution 
(A)In generalIn addition to the authorized dealers utilized by the Secretary in distributing bullion coins and solely for purposes of distributing bullion coins issued under this subsection, the Director of the National Park Service, or the designee of the Director, may purchase numismatic items issued under this subsection, but only in units of no fewer than 1,000 at a time, and the Director, or the Director’s designee, may resell or repackage such numismatic items as the Director determines to be appropriate.  
(B)ResaleThe Director of the National Park Service, or the designee of the Director, may resell, at cost and without repackaging, numismatic items acquired by the Director or such designee under subparagraph (A) to any party affiliated with any national site honored by a quarter dollar under subsection (t) for repackaging and resale by such party in the same manner and to the same extent as such party would be authorized to engage in such activities under subparagraph (A) if the party were acting as the designee of the Director under such subparagraph. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
